Citation Nr: 1226143	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  09-13 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for hepatitis C.


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1970 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Newark, New Jersey.  

The case was previously remanded by the Board in April 2012.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) are applicable to this appeal.

In this case, the Veteran has asserted that he has hepatitis C as a result of the air injection guns they used to administer vaccinations during active service.  The Veteran is also claiming possible exposure due to sharing utensils, razors, and other items while on active duty.  The Veteran asserts that the drugs he used in service were smoked and, therefore, could not have contributed his hepatitis C diagnosis. 

In a February 2012 letter, the Veteran requested a hearing before the Board.  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  In accordance with his request, the Board remanded the case in April 2012 so as to provide the Veteran an opportunity to present testimony during a Travel Board hearing.  However, as the he was still incarcerated, the Veteran did not appear for a June 2012 Travel Board hearing.  

In a July 2012 letter, the Veteran again requested a hearing before the Board and specifically indicated he would be willing to participate in a videoconference hearing from the prison.  The Board notes that there are other options pursuant to 38 C.F.R. § 20.700(d) to include an electronic hearing when suitable facilities and equipment are available (38 C.F.R. § 20.700(e).  The Board notes that VA is generally required to attempt to accommodate Veterans in situations where their incarceration might otherwise prevent them from receiving assistance.  See e.g. Wood v. Derwinski, 1 Vet. App. 190 (1991), Bolton v. Brown, 8 Vet. App. 185 (1995).  In this case, this requirement includes making reasonable efforts to arrange for the Veteran to have a Board hearing while he is still incarcerated, to include a videoconference hearing.  This matter must at least be investigated, and thus far has not been.

Consequently, on remand, the RO/AMC should make reasonable efforts to contact the facility wherein the Veteran is incarcerated.  Efforts should be undertaken to ascertain whether it is possible that the appellant might be escorted to a hearing, or whether there are other facilities that might be used to afford the Veteran a Board videoconference hearing while he is still incarcerated.  All documentation of the attempts made should be included in the claims folder.

Accordingly, the case is REMANDED for the following action:

The RO/AMC should contact the facility wherein the Veteran is incarcerated and ascertain whether it might be possible to schedule a hearing.  It should be determined whether the facility has the ability to arrange for appellant to be escorted to a hearing at the RO or whether there are videoconference options that might be utilized.  If so, such hearing should be scheduled.  If not, Veteran is to be offered an opportunity to make any additional presentation that he might desire and the case should be returned to the Board in accordance with applicable procedures.  If additional evidence is offered, readjudication should take place at the AMC/RO.  All attempts and information concerning the scheduling of the hearing should be documented in the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


